      Case 3:19-cv-00207 Document 316-7 Filed on 12/02/19 in TXSD Page 1 of 1



                                    EXHIBIT G
                            BRENT COON & ASSOCIATES
                                   CLAIMANTS
1.      Trang Duong
2.      Angel and Sieu Le
3.      Thach Van Tran and Rose Le
4.      Tho Van Le
5.      Tuan Van Le
6.      Lucky Nikki LLC
7.      Duc Ngoc Ngo
8.      Giang Van Nguyen
9.      Phe Anh Nguyen
10.     Phi Loc Nguyen.
11.     Roi Van Nguyen
12.     Xung Pham
13.     Joe Quach
14.     Quach Si Tan
15.     Khoe Van Tran
16.     Nancy Tran
17.     Phu Van Tran
18.     Rich Tran
19.     Tu Tran
20.     Danh Cong Trinh
21.     Quang Truong
22.     Sebastiano A. Valastro
23.     Tran, Ngoc
24.     Do, Luyen
25.     Lam, Kien Mau
26.     Nguyen, Phan Kien
27.     Pham, Peter Hung
28.     Pham, Hai
29.     Tran, Sum
30.     Emily Seafood LLC (Lam, Phuong)
31.     Lucky L&D LLC (Lam, Phuong)
32.     Lucky Emily LLC (Lam, Phuong)
33.     Lucky Duong LLC (Duong, Mau)
34.     Lucky II LLC (Duong, Mau)
35.     Lucky Jasmine LLC (Duong, Mau)
36.     Lucky Season LLC (Duong, Mau)
37.     Pham, Hai Dung LLC
38.     Tran, Sang
39.     Tong, Be
40.     Dylan Boy LLC (Diana Quach-Nguyen and Joe Quach)
41.     Hoang, Thong
